Citation Nr: 1116072	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for cellulitis with scar of the left lower leg.  

2.  Whether the April 28, 1976 rating decision that denied compensation for cellulitis, left lower leg was clearly and unmistakably erroneous (CUE).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from November 7, 1966 to November 30, 1966 and from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The appellant testified before the undersigned Veterans Law Judge in June 2010.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Service connection for cellulitis with scar of the left lower leg was last denied in an April 1976 rating decision.  The appellant did not appeal that decision.

2.  The evidence added to the record since the April 1976 decision is cumulative or redundant of the evidence previously of record and/or does not relate to an unestablished fact necessary to substantiate the claim.  

3.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the April 1976 rating decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSIONS OF LAW

1.  The April 1976 rating decision denying service connection for cellulitis of the left lower leg is final.  New and material evidence to reopen the claim for service connection for cellulitis with scar of the left lower leg has not been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The April 1976 rating decision that denied service connection for cellulitis of the left lower leg was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a)(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in April 2009.  Furthermore, the record reflects that during the hearing in June 2010, the Veterans Law Judge informed the appellant of alternative means of evidence and suggested that he obtain additional evidence.  The Veterans Law Judge informed the appellant that he would hold the file open for 30 days to give him a chance to do so.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2010).

As for the claim as to whether the April 28, 1976 rating decision that denied compensation for cellulitis, left lower leg was clearly and unmistakably erroneous, the VCAA is not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, an adequate examination has been conducted. The examiner reviewed the history, established clinical findings and provided reasons for the opinions.  Furthermore, available service records and pertinent post service treatment records have been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis

New and Material 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The appellant has appealed the denial of the request to reopen his claim for service connection for cellulitis with scar of the left lower leg.  In February 1976, the appellant submitted a claim for service connection for ulcerated cellulitis of the left leg.  In an April 1976 rating decision, the appellant's claim was denied.  The RO found that the appellant's left leg condition existed prior to service and there was no evidence of permanent aggravation in service.  The appellant was notified of the denial in June 1976.  The appellant did not appeal that decision and it became final.  

At the time of the last final denial, the record contained service treatment records for the appellant's first period of service to include the September 1966 enlistment examination which revealed normal findings for the lower extremities.  Also of record was the November 1966 Medical Board finding of ulceration of skin, left lower leg that existed prior to entry and not aggravated by service.  At the time of the last final denial, treatment records between the appellant's first period and second period of service showed skin graft left leg in December 1966 resulting from a motorcycle accident and a January 1967 diagnosis of ulceration of the left leg.  

Service treatment records from the appellant's second period of service from September 1968 to September 1970 were also associated with the file at the time of the last final denial.  In his May 1968 preinduction examination and September 1968 examination, a history of skin graft on lower left leg and discharged because of ulcerated cellulitis of lower left leg were reported.  The appellant reported numbness and pain on the inside of the left lower leg in October 1968.  It was noted that he had a history of discharge for similar pain.  In April 1969, the appellant was seen for swollen left leg/knee due to fall.  

The record also contained statements from the appellant to include his February 1976 assertion that he was in a motorcycle accident in late July 1966 and that while in training in September 1966 the spot on his leg that was stitched up broke open, in his opinion due to the strenuous days of running, marching and the other physical training.  

Since the last final denial in April 1976, post service treatment records showing treatment for other disabilities have been associated with the file.  Also, a July 1978 notation of infected abrasion lateral left leg; a March 2009 impression of degenerative changes as well as old proximal fibular fracture; a March 2009 record noting deformity left leg-suspect old osteomyelitis with bony deformity; and a June 2009 record noting complaints of cramps in the left leg and a prior medical history of unspecified osteomyelitis involving lower leg have been added to the record.  

The appellant's father submitted a statement in March 2009 maintaining that when his son was sent home with an open sore on his ankle he could not believe it.  He stated that they took him to the doctor and finally they had to do skin grafts.  The appellant's father recalled wearing combat boots and legging during his time in service and that such caused him to get ulcers on his legs for which he still had scars that at times broke out.  

The appellant's mother related in March 2009 that while the appellant was in training a sore broke out on his leg from the leggings and boots.  She stated that he was sent back to sick bay and was treated.  However, it was not healing so they sent him home.  According his mother, the appellant was eventually taken to a doctor by them and had skin grafts.  

The appellant was also afforded a VA compensation and pension examination in January 2010.  This examination showed evidence of residual hyperpigmented scar on medial aspect of the distal tib-fib.  After examination, the examiner found no current evidence for a pathology associated with cellulitis presented in November 1966 and no current evidence for pathology associated with the residual scar.  

In the February 2010 VA compensation and pension opinion, the VA examiner stated that clearly the appellant had a wound on the left lower leg as a result of a motorcycle accident that occurred the day he reported for his induction physical.  He opined that there is no medical evidence to indicate the wound/condition permanently advanced beyond what would be medically expected during his period of service from November 7, 1966 to November 30, 1966.  He stated that there is no evidence in the medical record that indicates the appellant's activities in the military prior to the sick call visit was the cause of the wound to not heal properly.  The examiner discussed the appellant's skin grafts of the left lower legs after his first period of service and the October 1969 complaint of numbness in the area of the skin graft during the appellant's second period of service.  The examiner stated that physical examination at that time noted the graft area to be without erythema, edema or tenderness and that no treatment was given and that he was returned to full duty.  

Additionally, the examiner noted that it is a known factor in the medical community that loss of sensation over scar tissue is a normal residual of healing wounds, often permanent.  Such complaint, he noted, did not represent an aggravation outside that which is normally expected for healed wounds/lesions/skin grafts/ residual scars, and thus, he opined the appellant's left lower leg condition was not permanently aggravated beyond its normal expected progression due to service from September 1968 to September 1970.  In sum, the examiner opined that the skin grafting done during December 1966 does not lead to the conclusion that the pre-existing condition permanently advanced beyond what would be medically expected as a result of his brief period of service.  

The appellant has also submitted several statements asserting that he was in an accident in the summer of 1966 and that he sustained an injury to the left lower leg that required stitches.  He related that a couple of weeks later, once in boot camp, the old injury broke open and got infected.  He related that his boots wore on the spot until it opened and that the green dye from the socks caused the infection.  In other statements, the appellant related that during his second period of service, he was having trouble with his ankle due to his cellulitis recurrence caused by the boots.  He related that the wound broke open again just as it did in 1966.  

During his June 2010 hearing, the appellant reiterated that he was involved in a motorcycle accident in July 1966 around the time of his preinduction physical and had stitches in his leg.  He stated that they passed him through and said that his injury would be healed by the time he went into service.  According to the appellant, he had the stitches taken out and went into active duty on November 7, 1966 and from that point the leg broke open in boot camp and was infected.  He reported current cramps and numbness around the wound.

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for cellulitis with scar of the left lower leg has not been submitted.  The appellant's claim for service connection was previously denied on the basis that his left leg condition existed prior to service and there was no evidence of permanent aggravation in service.  At the time of the last final denial, the record contained evidence showing an injury to the left leg before the appellant's first period of service, left leg complaints during the first period of service, and a finding of ulceration of the skin, left lower leg that existed prior to entry and not aggravated by service.  Records from his second period of service were also considered in the last final denial to include his complaints of numbness in October 1969.  The record also included a claim for compensation with a very detailed recounting of events.  

The appellant has re-submitted evidence showing a left leg injury, a motorcycle accident in 1966, complaints/treatment during his first and second periods of service for the left leg, and evidence of surgery for the left leg within months following his first period of service.  This evidence was submitted via written statements and testimony from the appellant, and lay statements from his parents.  We note that such evidence is not new and material as it is cumulative and/or redundant of the evidence previously of record.  We again note that the appellant's recounting of events, even if sworn, is essentially similar to his prior 1976 report and claim.  His recounting is not new.  See Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991). 

The appellant has also submitted more recent treatment records for his left leg.  These records continue to show a left leg disability.  However, we note that the presence of a left leg disability is not in dispute and that such had been established.  As such, this evidence is also cumulative, and not new and material evidence.  

Additionally, since the last final denial the appellant has been afforded a VA compensation and pension examination.  A VA opinion has also been rendered regarding the relation of his left lower leg condition and both periods of service.  We also find that this evidence does not constitute new and material evidence.  

In this regard, the February 2010 VA examiner opined that there is no medical evidence to indicate the wound/condition from his motorcycle accident in July 1966 permanently advanced beyond what would be medically expected during his period of service from November 7, 1966 to November 30, 1966.  He further opined that the skin grafting done during December 1966 does not lead to the conclusion that the pre-existing condition permanently advanced beyond what would be medically expected as a result of his brief period of service.  This evidence is essentially cumulative of the 1966 Medical Board determination that the condition had pre-existed service and had not been aggravated by service.  The fact that the VA opinion is thorough does not change the character that is cumulative.  

In light of the above evidence, the Board finds against the claim to reopen.  We acknowledge the appellant's assertions of a pre service injury that was aggravated by service.  However, these statements are cumulative.  Despite the appellant's pleadings and testimony, he has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented.

Stated differently, service connection for cellulitis with scar of the left lower leg was denied in the past because the appellant's left leg condition existed prior to service and there was no evidence of permanent aggravation in service.  No material facts have changed. 

CUE 

The appellant has appealed the determination that there was not CUE in the April 28, 1976 rating decision that denied compensation for cellulitis of the left lower leg.  After review of the record, the Board finds against the allegation.  

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a). If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

Here, the record shows that in July 1966, prior to his first period of service, the appellant was involved in a motorcycle accident in which he injured his left leg.  His September 1966 enlistment examination revealed normal findings for the lower extremities.  However, the November 1966 Medical Board Report revealed a finding of ulceration of skin, left lower leg that existed prior to entry and not aggravated by service.  The appellant was discharged in November 1966.  

The appellant served a second period of service from September 1968 to September 1970.  In his May 1968 preinduction examination and September 1968 examination, a history of skin graft on lower left leg and discharged because of ulcerated cellulitis of lower left leg were reported.  He reported numbness and pain on the inside of the left lower leg in October 1968.  It was noted that he had a history of discharge for similar pain.  

The appellant submitted a claim for service connection for ulcerated cellulitis of the left leg in February 1976.  He related during this time that he was in a motorcycle accident in late July 1966 and that while in training in September 1966 the spot on his leg that was stitched up broke open, in his opinion due to the strenuous days of running, marching and the other physical training.  His claim was denied in April 1976.  The RO found that the appellant's left leg condition existed prior to service and there was no evidence of permanent aggravation in service.  The appellant was notified of the denial in June 1976.  The appellant did not appeal that decision.  

Although the record indicates a claim of CUE, the appellant has not alleged any specific error in the April 1976 rating decision.  Rather, he has only expressed dissatisfaction with the denial to grant his claim for service connection for cellulitis of the left lower leg and the Medical Board report of 1966.  Via various statements the appellant has reiterated that he had an accident in the summer of 1966 and that he sustained an injury to the left lower leg that required stitches.  He related that a couple of weeks later, once in boot camp, the old injury broke open and got infected.  In October 2009, the appellant stated that the prior decision was based on lies and that the notes were incorrect.  In February 2010, the appellant related that he was "appalled" by the lies and tactics used to discharge him from service in 1966.  He indicated that he did not lie when he enlisted and that he never met with any Medical Board.  During his June 2010 hearing, he related that some of his records are inaccurate and that he wants to correct his records.  

Despite his many arguments, the Board notes that the appellant has not alleged any specific error in the April 1976 rating decision.  We are mindful that he argues that the Medical Board report of 1966 is erroneous and that he never met with the Medical Board.  However, he has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the RO's April 1976 rating decision would have been manifestly different.  In order to raise a valid allegation of CUE, the claimant needs to provide specific reasons as to why any alleged error was outcome-determinative.  

The Board is mindful that a pro se claimant's submissions must be read sympathetically.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Comer v. Peake, 552 F.3d 1362, 1368- 69 (Fed. Cir. 2009).  However, here, the Board finds that the appellant has not made a valid CUE allegation with respect to the April 1976 rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  At best, there is disagreement with how the facts were weighed.  Such assertion does not rise to the level of a valid motion for CUE.  Thus, the appellant's motion for CUE in the April 28, 1976 rating decision that denied compensation for cellulitis, left lower leg must be dismissed without prejudice. 


ORDER

The application to reopen the claim for service connection for cellulitis with scar of the left lower leg is denied.  

The motion for CUE in the 1976 decision is dismissed without prejudice.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


